Citation Nr: 1001409	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-08 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service-connected status post laminectomy L5-S1 with 
osteoarthritis of the lumbar spine.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for residuals of cold 
injury of the bilateral feet.

4.  Entitlement to service connection for degenerative joint 
disease of the bilateral great toes.

5.  Entitlement to service connection for residuals of head 
trauma, to include as secondary to status post laminectomy 
L5-S1 with osteoarthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1945 to August 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from three RO rating decisions.  

In a March 2004 rating decision, the RO denied service 
connection for degenerative joint disease, bilateral great 
toes, bilateral pes planus and residuals of cold injury of 
the bilateral feet.  In an August 2004 rating decision, the 
RO, inter alia, continued a 40 percent rating for service-
connected status post laminectomy L5-S1 with osteoarthritis 
of the lumbar spine.  The Veteran filed a notice of 
disagreement (NOD) in September 2004 and the RO issued a 
statement of the case (SOC) in December 2004.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2005.

In a December 2004 rating decision, the RO denied service 
connection for head trauma, claimed as secondary to status 
post laminectomy L5-S1 with osteoarthritis of the lumbar 
spine.  The Veteran filed an NOD in January 2005 and the RO 
issued a SOC in December 2005.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2006.

In May 2006 and June 2006, the RO issued supplemental 
statement of the cases (SSOCs) reflecting the continued 
denial of the claims on appeal.

In a February 2009 letter, the Veteran was informed that he 
was scheduled for a hearing in Washington, DC in April 2009.  
The record indicates that the Veteran cancelled this hearing.  
Under these circumstances, the request for Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.702 (2009).

The Board's decision addressing Veteran's claims for service 
connection for bilateral pes planus, degenerative joint 
disease of the bilateral great toes, and head trauma, claimed 
as secondary to status post laminectomy L5-S1 with 
osteoarthritis of the lumbar spine, are set forth below.  The 
claims for service connection for residuals of cold injury of 
the bilateral feet and for rating in excess of 40 percent for 
service-connected status post laminectomy L5-S1 with 
osteoarthritis of the lumbar spine, are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is warranted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  While the Veteran has a current diagnosis of bilateral 
pes planus, no foot problems were noted in service, and there 
is no competent medical evidence of a nexus between current 
bilateral pes planus and service.  

3.  No toe disability was shown in service, or for several 
years thereafter, and there is no medical evidence of a nexus 
between current degenerative joint disease of the bilateral 
great toes and service.

4.  No residuals of head trauma were present in service, or 
for many years thereafter, and the only medical opinion on 
the question of the etiology of the Veteran's current 
residuals of head trauma weigh against a finding that there 
exists a medical relationship between such disability and the 
Veteran's service-connected status post laminectomy L5-S1 
with osteoarthritis of the lumbar spine.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  The criteria for service connection for degenerative 
joint disease of the bilateral great toes are not met.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for residuals of head 
trauma to include as secondary to the Veteran's service-
connected status post laminectomy L5-S1 with osteoarthritis 
of the lumbar spine are not met.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, pre-rating letters dated in April 2003 and 
August 2003 provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection for residuals of head trauma, 
claimed as secondary to status post laminectomy L5-S1 with 
osteoarthritis of the lumbar spine as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The April 2003 and August 2003 letters also notified the 
Veteran that he could send VA information that pertained to 
his claims (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The March 2004 and 
December 2004 rating decisions reflect the initial 
adjudication of the claims after issuance of these letters.  
Hence, the April 2003 and August 2003 letters-which meet 
Pelegrini's content of notice requirements-also meet the 
VCAA's timing of notice requirement.

Although the record does not include a notice letter specific 
to what information and evidence was needed to substantiate 
the claims for service connection for bilateral pes planus 
and degenerative joint disease of the bilateral great toes, 
the Board points out that, on these facts, the lack of such 
notice is not shown to prejudice the Veteran.  In this 
regard, the Board notes that in a January 2009 written brief 
presentation, the Veteran's representative set forth the 
criteria for establishing a claim for service connection in 
addition to his contentions for why service connection should 
be warranted.  The written brief indicated that the Veteran 
did not agree with the denial of service connection for 
bilateral pes planus and degenerative joint disease of the 
bilateral great toes and added that he believed his residuals 
of head trauma were secondary to his status post laminectomy 
L5-S1 with osteoarthritis of the lumbar spine.  In the 
Board's opinion, this demonstrates actual knowledge on the 
part of the Veteran and his representative of the information 
needed for entitlement to service connection for bilateral 
pes planus and degenerative joint disease of the bilateral 
great toes.  The Veteran has also evidenced actual knowledge 
of the information and evidence needed to substantiate an 
underlying claim for service connection on a secondary basis, 
a relationship between his claimed residuals of head trauma 
and a service-connected disability (in this case, his claimed 
status post laminectomy L5-S1 with osteoarthritis of the 
lumbar spine).  As such, the Board finds that the Veteran is 
not prejudiced based on this demonstrated actual knowledge.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).

In a post-rating letter dated in March 2006, the RO notified 
the Veteran that he could send VA information that pertains 
to his claims.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the March 2006 letter, and opportunity for 
the Veteran to respond, the May 2006 and June 2006 SSOCs 
reflect readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records, VA treatment 
records and the reports of May 2002 and August 2004 and 
September 2004 VA examinations.  Also of record and 
considered in connection with the appeal are various 
statements provided by the Veteran and his representative, on 
his behalf.  The Board also finds that no additional RO 
action to further develop the record in connection with any 
of these claims is warranted. 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the claims herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Bilateral pes planus

The Veteran's service treatment records reflect no 
complaints, findings, or diagnosis pertaining to pes planus.  
A June 1954 treatment note did indicate that the Veteran had 
a lesion on his right heel.

November 2000 X-rays demonstrated bilateral pes planus.

An October 2006 VA treatment report reflected a diagnosis of 
flat feet.

In this case, while the Veteran currently has a bilateral pes 
planus disability, the claim for service connection must be 
denied on the basis of medical nexus.

As indicated, no medical problem affecting the Veteran's feet 
was shown in service or for many years thereafter.  Indeed, 
the first documented complaints and diagnosis of a disability 
pertaining to the feet were in November 2000 when VA X-rays 
demonstrated bilateral pes planus.  The Board points out that 
the passage of many years between discharge from active 
service and documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000).  

Moreover, none of the Veteran's medical records includes any 
comment or opinion pertaining to etiology of current 
bilateral pes planus; and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion.  The Board further points out 
that the fact that the Veteran's own report that his foot 
problems began in service appears in his medical records does 
not constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence...[and] a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional.").

B.  Degenerative joint disease of the bilateral great toes

In addition to the legal authority noted above, service 
connection may be presumed, for certain chronic diseases, 
such as arthritis, which are manifested to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R.§§ 3.307, 3.309.

The Veteran asserts that he has current degenerative joint 
disease, bilateral great toes that is related to service.  
However, considering the record--to include statements made 
by or on the Veteran's behalf-in light of the above, the 
Board finds that the criteria for service connection are not 
met.

Initially, the Board notes that there are no clinical 
findings or diagnoses of degenerative joint disease of the 
bilateral great toes during service or for several years 
thereafter.  Specifically, the Veteran's service treatment 
records reflect no complaints, findings, or diagnosis 
pertaining to the Veteran's toes. 

The first post-service evidence of a bilateral great toe 
disability is the May 2002 VA examination report reflecting a 
diagnosis of mild arthritic changes of both first 
metatarsophalangeal joints.  However, none of the private 
medical records or VA treatment records contains a medical 
opinion linking the Veteran's great toe disability to service 
or shows that a great toe disability was manifested to a 
compensable degree within one year of service discharge. 
 
Additionally, none of the Veteran's medical records include 
any comment or opinion regarding etiology of current 
degenerative joint disease of the bilateral great toes.  In 
short, the current record does not include any medical 
evidence or opinion that there exists a medical relationship, 
or  nexus between current degenerative joint disease of the 
bilateral great toes and the Veteran's service, and neither 
the Veteran nor his representative has presented or 
identified any such existing medical evidence or opinion. 

C.  Residuals of Head trauma

In addition to the legal authority noted above, under 38 
C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to 
the requirements for establishing secondary service 
connection on an aggravation basis. See 71 Fed. Reg. 52,744- 
47 (Sept. 7, 2006).  However, given the basis of the denial 
as noted below, any further discussion of the amendment is 
unnecessary.].

A February 2004 private treatment record indicates that the 
Veteran had head trauma after falling.  A CT scan revealed a 
right occipital lobe infarct.

During a September 2004 VA nerves examination, the Veteran 
reported that in February 2004 he had a falling episode when 
he was walking from the kitchen to the dining room at his 
nursing home.  The examiner concluded that the Veteran's fall 
was secondary to his Parkinson's disease and was not related 
to the diagnosed status post laminectomy L5/S1 with 
osteoarthritis of the spine.  The examiner noted that the 
Veteran's advanced Parkinson's disease profoundly affected 
his balance system.

Considering the claim for service connection for head trauma, 
to include as secondary to the Veteran's service-connected 
status post laminectomy L5-S1 with osteoarthritis of lumbar 
spine, in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.

Initially, the Board notes that there are no clinical 
findings or diagnoses of head trauma during service or for 
many years thereafter.  The September 2004 VA examiner noted 
that the first diagnosis related to head trauma occurred 
during the Veteran's fall in February 2004.  Neither private 
nor VA treatment records contain a medical opinion linking 
head trauma to the Veteran's service or to his service-
connected status post laminectomy L5-S1 with osteoarthritis 
of the lumbar spine.

Furthermore, on the matter of secondary service connection, 
the Board finds probative the opinion of the September 2004 
VA examiner, the only medical opinion to address the question 
of a secondary relationship.  The examiner indicated that he 
had reviewed the Veteran's claims file and interviewed the 
Veteran about his medical history.  The examiner concluded 
that the Veteran's residuals of head trauma were less likely 
than not a secondary complication of status post laminectomy 
L5-S1 with osteoarthritis of the lumbar spine, and indicated 
that the most likely cause of the Veteran's residuals of head 
trauma was his Parkinson's disease.  As such, the September 
2004 VA examiner's opinion does not support a finding of 
secondary service connection for residuals of head trauma.

Significantly, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion that supports a finding of 
service connection for head trauma on any basis. 

D.  All Disabilities

In addition to the medical evidence, in adjudicating each of 
the above-noted claims, the Board has considered the 
Veteran's and his and his representative's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claims.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990). 

ORDER

Service connection for bilateral pes planus is denied.

Service connection for degenerative joint disease of the 
bilateral great toes is denied.

Service connection for head trauma, to include as secondary 
to status post laminectomy L5-S1 with osteoarthritis of the 
lumbar spine is denied. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims of service connection for residuals of 
cold injury of the bilateral feet and an increased rating for 
status post laminectomy L5-S1 with osteoarthritis of the 
lumbar spine is warranted.

Regarding the Veteran's claim for service connection for 
residuals of cold injury of the bilateral feet, the Board 
notes that the Veteran claims he incurred a frostbite injury 
to his bilateral feet when he was exposed to severe cold for 
3 days in Korea in 1963.

During a May 2002 VA examination, the examiner diagnosed the 
Veteran with residuals of a cold injury to both feet.  

Given the Veteran's assertions as to incurring a frostbite 
injury in service to the bilateral feet, the post-service 
complaint of symptoms of the bilateral feet, and the absence 
of a diagnosis or an opinion as to etiology of any residuals 
of frostbite, the Board finds that a VA examination, and a 
medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions-as to whether he 
currently suffers from residuals of in-service frostbite, is 
needed to resolve the claim of service connection for 
residuals of cold injury of the bilateral feet.  See 38 
U.S.C.A. § 5103A.

Regarding the Veteran's claim for an increased rating for 
status post laminectomy L5-S1 with osteoarthritis of the 
lumbar spine, the Veteran most recently underwent VA 
examination for evaluation of his back in August 2004.  In 
the January 2006 substantive appeal, the Veteran's 
representative reported that the Veteran's back disability 
had worsened.  The Veteran's representative's statements 
reflect a worsening of the Veteran's low back disability 
since the most recent VA examination.

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the severity 
of the Veteran's service- connected low back disability.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, shall result in denial of 
the claim for increase and may result in and service 
connection (as the original claim for service connection (as 
the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(b).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file any copy(ies) of notice(s) of the date 
and time of the examination(s) sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should give the Veteran another 
opportunity to present information/evidence pertinent to the 
claims remaining on appeal.  The RO's notice letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claims on appeal.  The RO's adjudication of the 
Veteran's claim for an increased rating for status post 
laminectomy L5-S1 with osteoarthritis of the lumbar spine 
should include continued consideration of whether "staged" 
rating (assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007), is warranted. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal.  The RO 
should also explain the type of evidence 
that is his ultimate responsibility to 
submit.

The RO should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records/responses received 
are associated with the claims file, or 
the time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo VA 
neurological examination of his lumbar 
spine and feet, and orthopedic 
examination of his lumbar spine, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report should be made 
available to the VA orthopedic physician 
in conjunction with his or her 
examination of the Veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Neurological examination - Pertinent to 
the Veteran's feet, the physician should 
clearly indicate whether the Veteran 
currently suffers from any residual(s) of 
cold injury of the bilateral feet.  If 
so, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such residual(s) is /are the result of a 
cold injury during service.

Pertinent to the Veteran's lumbar spine, 
the physician should identify, and 
comment on the existence and  frequency 
or extent of, as appropriate, of all 
neurological symptoms associated with the 
Veteran's service-connected lumbar spine 
disability.  .  The physician should also 
provide comment as to whether any  
neurological symptom(s) associated with 
the Veteran's service-connected lower 
back disability constitute separately 
ratable manifestation(s).  If so, the 
physician should provide assess the 
severity of such manifestations as mild, 
moderate, moderately severe, or severe.

Orthopedic examination - The physician 
should conduct range of motion testing, 
expressed in degrees, of the lumbar 
spine.  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate 
whether the Veteran has any ankylosis of 
the lumbar spine; and, if so, the extent 
of any such ankylosis, and whether the 
ankylosis is favorable or unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the Veteran has a herniated 
disc or intervertebral disc syndrome 
(IVDS) that represents a progression of, 
or is otherwise associated with, the 
service-connected disability.  If not, 
the physician should indicate whether it 
is possible to separate the herniated 
disc/IVDS symptoms from those of the 
service-connected disability.  If so, or 
if it is not possible to separate the 
herniated disc/IVDS symptoms from 
service-connected lumbar spine 
disability, the physician should render 
findings as to the existence and 
frequency of any incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician), specifically, 
whether over the last 12-month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least one 
week, but less than  two weeks; (b) at 
least two weeks, but less than four 
weeks; (c) at least four weeks but less 
than six weeks; or (d) at least six 
weeks.

4.  If the Veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date(s) and time (s) of the 
examination(s) sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claims 
on appeal.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination(s), in adjudicating the claim 
for increase, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority 
(to include continued consideration for 
the Veteran's increased rating claim of 
whether staged rating, pursuant to Hart, 
cited to above, is appropriate).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


